DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is responsive to the Remarks filed on 7/28/2021. However, the rejection is made final for the following reasons of record.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li Zhe et al., CN 108461723A.Regarding claim 1, Li Zhe et al., teaches an anode material (abstract), comprising: a silicon oxide core (0013), the silicon oxide being represented by the general formula SiO.sub.x (about 0<x<about 2) (0015); and a shell (0013), disposed on at least a portion of an outer surface of the silicon oxide core (0013), wherein the shell comprises a silicate of M, and wherein M is selected from the group consisting of Mg, Ca, Al, Ti, Zn and a combination thereof (0015). Regarding claim 2, Li Zhe et al., teaches the molar ratio of the M to the Si in the anode material is about 0.1 to about 0.6 (0015). 
outside of the shell to the inside of the shell (0015). Regarding claim 5, Li Zhe et al., teaches the anode material comprises silicon grains, wherein the size D of the silicon grains is about 2 nm.ltoreq.D.ltoreq.about 40 nm (0.1-35 nm) (0014), and wherein the size D is determined by the Scherrer equation based on the half-peak width of the diffraction peak of Si(111) in an X-ray diffraction analysis. Regarding claim 6, Li Zhe et al., teaches an anode (0044), comprising an anode current collector and an anode active material layer (0065), wherein the anode active material layer is located on at least one surface of the current collector (0065-0068), and wherein the anode active material layer comprises an anode material comprising: a silicon oxide core (0065), the silicon oxide being represented by the general formula SiO.sub.x (0<x<2) (0015); and a shell (0065), disposed on at least a portion of an outer surface of the silicon oxide core (0065), wherein the shell comprises a silicate of M, and wherein M is selected from the group consisting of Mg, Ca, Al, Ti, Zn and a combination thereof (0015).Regarding claim 7, Li Zhe et al., teaches the molar ratio of the M to the Si in the anode material is about 0.1 to about 0.6  (0015).Regarding claim 8, Li Zhe et al., teaches the thickness L of the shell is about L.</=.3.0 .mu.m (0014) (0.001 um-3um).Regarding claim 9, Li Zhe et al., teaches the content of M is gradually decreased from the outside of the shell to the inside of the shell (0015). Regarding claim 11, Li Zhe et al., teaches an electrochemical device (0002; 0004), comprising a cathode, a separator, an electrolyte and an anode, (0004) wherein the anode comprises an anode current collector and an anode active material layer, wherein the anode active material layer is located on at least one surface of the current collector, and wherein the anode active material layer comprises an anode material comprising: a silicon oxide core (0013), the silicon oxide being represented by the general formula SiO.sub.x (about 0<x<about 2) (0013); and a shell (0013), disposed on at least a portion of an outer surface of the silicon oxide core (0013), wherein the shell comprises a silicate of M, and wherein M is selected from the group consisting of Mg, Ca, Al, Ti, Zn and a combination thereof (0015).Regarding claim 12. The electrochemical device according to claim 11, wherein the molar ratio of the M to the Si in the anode material is about 0.1 to about 0.6. Regarding claim 13, Li Zhe et al., teaches the thickness L of the shell is about L.</=.3.0 .mu.m (0014) (0.001 um-3um).Regarding claim 14, Li Zhe et al., teaches the content of M is gradually decreased from the outside of the shell to the inside of the shell (0015).Regarding claim 15, Li Zhe et al., teaches the anode material comprises silicon grains, wherein the size D of the silicon grains is about 2 nm.ltoreq.D.ltoreq.about 40 nm (0.1-35 nm) (0014),  and wherein the size D is determined by the Scherrer equation based on the half-peak width of 
Thus, the claims are anticipated.

Response to Arguments
3.	Applicant's arguments filed 7/28/2021 have been fully considered but they are not persuasive. Applicant argues that “Li discloses a silicon-based material. The silicon-based material comprises particles of a silicon-oxygen-lithium compound. The particles are coated with a film of carbon film optionally with a conductive material (see the Abstract, the specification, and claims of L1). The particles of the silicon-oxygen-lithium compound can be doped in a minor amount with an element that is P, F, Mg, Al, Ca, Cu, B, Fe, Mn, Zn, Zr, Ti, or Sn. Note, these elements ARE included in the silicon-oxygen-lithium compound particles, NOT in the carbon film coated on the particles.”
However, Li teaches a core-shell structure (0013) of a negative electrode (0044) and the doping elements (Mg, Ca, Al, Ti, Zn) are in the shell (0015). Although Li also teaches lithium as a part of .

Conclusion
4.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA J MARTIN whose telephone number is (571)272-1288. The examiner can normally be reached 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANGELA J. MARTIN
Examiner
Art Unit 1727



/ANGELA J MARTIN/Examiner, Art Unit 1727                                                                                                                                                                                                        
/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727